Jenkins, P. J.
Under the evidence submitted, this court does not feel authorized to set aside the verdict and judgment on the general grounds of the motion for a new trial. See Whitcomb v. Payne, 27 Ga. App. 722 (109 S. E. 703). The portion of the charge complained of is in all *384respects substantially the same as that approved by this court in Ocilla Southern R. Co. v. McInvale, 26 Ga. App. 106 (105 S. E. 451), and the exceptions taken to the charge in this case are controlled by the rulings made in that case.
Decided March 9, 1922.
Action for damages; from Ben Hill superior court — Judge Gower. May 17, 1921.
Wall & Grantham, Quincey & Rice, for plaintiff in error.
Eldridge Cutts, A. J. & J. C. McDonald, contra.

Judgment affirmed.


Stephens and Hill, JJ., concur.